UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Aerospace and defense (0.8%) Kratos Defense & Security Solutions, Inc. (NON) 8,753 $68,098 Orbital ATK, Inc. 1,575 154,350 Airlines (1.6%) Alaska Air Group, Inc. 1,625 149,858 Hawaiian Holdings, Inc. (NON) 2,270 105,442 JetBlue Airways Corp. (NON) 4,175 86,047 Spirit Airlines, Inc. (NON) 2,570 136,390 Auto components (1.3%) Cooper-Standard Holding, Inc. (NON) 1,198 132,894 Goodyear Tire & Rubber Co. (The) 3,315 119,340 Stoneridge, Inc. (NON) 6,819 123,697 Banks (10.9%) Banco Latinoamericano de Comercio Exterior SA Class E (Panama) 1,991 55,230 Cardinal Financial Corp. 3,054 91,437 Chemical Financial Corp. 2,133 109,103 Customers Bancorp, Inc. (NON) 3,907 123,188 East West Bancorp, Inc. 5,990 309,132 FCB Financial Holdings, Inc. Class A (NON) 3,593 178,033 First BanCorp. (Puerto Rico) (NON) 23,833 134,656 First Community Bancshares, Inc. 2,823 70,490 Flushing Financial Corp. 3,285 88,268 Franklin Financial Network, Inc. (NON) 3,126 121,133 Great Southern Bancorp, Inc. 2,430 122,715 Hanmi Financial Corp. 5,629 173,092 Hope Bancorp, Inc 7,831 150,120 Horizon Bancorp 2,856 74,884 MainSource Financial Group, Inc. 3,455 113,773 Pacific Premier Bancorp, Inc. (NON) 2,948 113,645 Peoples Bancorp, Inc. 2,554 80,860 Popular, Inc. (Puerto Rico) 4,953 201,736 TCF Financial Corp. 7,353 125,148 Texas Capital Bancshares, Inc. (NON) 1,680 140,196 United Community Banks, Inc./GA 3,633 100,598 Webster Financial Corp. 2,875 143,865 Western Alliance Bancorp (NON) 2,616 128,419 Zions Bancorporation 4,432 186,144 Biotechnology (4.4%) Acceleron Pharma, Inc. (NON) 620 16,411 Alder Biopharmaceuticals, Inc. (NON) (S) 2,355 48,984 Alkermes PLC (NON) 1,310 76,635 Ardelyx, Inc. (NON) 3,614 45,717 Array BioPharma, Inc. (NON) (S) 5,590 49,975 Axovant Sciences, Ltd. (Bermuda) (NON) (S) 1,670 24,950 Biospecifics Technologies Corp. (NON) 1,351 74,035 Clovis Oncology, Inc. (NON) 1,485 94,550 CytomX Therapeutics, Inc. (NON) 3,270 56,473 Eagle Pharmaceuticals, Inc. (NON) (S) 1,540 127,728 Emergent BioSolutions, Inc. (NON) 3,742 108,668 Exelixis, Inc. (NON) 3,260 70,644 FivePrime Therapeutics, Inc. (NON) 1,293 46,742 Halozyme Therapeutics, Inc. (NON) 2,940 38,102 Kite Pharma, Inc. (NON) (S) 780 61,222 Lexicon Pharmaceuticals, Inc. (NON) (S) 1,555 22,299 Ligand Pharmaceuticals, Inc. (NON) 674 71,336 MiMedx Group, Inc. (NON) 7,069 67,368 Neurocrine Biosciences, Inc. (NON) 1,062 45,985 Prothena Corp. PLC (Ireland) (NON) (S) 1,222 68,175 Puma Biotechnology, Inc. (NON) 570 21,204 Ultragenyx Pharmaceutical, Inc. (NON) (S) 800 54,224 Building products (1.7%) Continental Building Products, Inc. (NON) 4,391 107,580 NCI Building Systems, Inc. (NON) 4,685 80,348 Patrick Industries, Inc. (NON) 1,456 103,230 PGT Innovations, Inc. (NON) 20,246 217,645 Capital markets (1.2%) AllianceBernstein Holding LP 2,969 67,842 E*Trade Financial Corp. (NON) 3,521 122,848 Piper Jaffray Cos. 2,346 149,792 Chemicals (3.9%) American Vanguard Corp. 3,872 64,275 Cabot Corp. 2,077 124,433 Chase Corp. 928 88,531 FMC Corp. 2,525 175,715 Koppers Holdings, Inc. (NON) 2,009 85,081 Kraton Corp. (NON) 2,698 83,422 Minerals Technologies, Inc. 1,246 95,444 Orion Engineered Carbons SA (Luxembourg) 7,834 160,597 Trinseo SA 2,032 136,347 W.R. Grace & Co. 1,810 126,175 Commercial services and supplies (2.1%) ACCO Brands Corp. (NON) 11,853 155,867 CECO Environmental Corp. 4,570 48,031 Deluxe Corp. 1,004 72,459 Ennis, Inc. 4,420 75,140 Stericycle, Inc. (NON) 1,065 88,278 Tetra Tech, Inc. 4,137 168,996 Communications equipment (2.1%) Applied Optoelectronics, Inc. (NON) (S) 2,492 139,926 Arista Networks, Inc. (NON) 665 87,960 Ciena Corp. (NON) 3,016 71,208 InterDigital, Inc./PA 2,029 175,103 Netscout Systems, Inc. (NON) 3,775 143,261 Construction and engineering (4.2%) AECOM (NON) 4,055 144,317 Argan, Inc. 1,688 111,661 Dycom Industries, Inc. (NON) (S) 1,926 179,022 Granite Construction, Inc. 2,190 109,916 MasTec, Inc. (NON) 5,938 237,817 Primoris Services Corp. 2,395 55,612 Quanta Services, Inc. (NON) 6,068 225,183 Tutor Perini Corp. (NON) 5,175 164,565 Construction materials (1.1%) Summit Materials, Inc. Class A (NON) 9,244 228,419 U.S. Concrete, Inc. (NON) (S) 1,435 92,629 Consumer finance (1.8%) Encore Capital Group, Inc. (NON) 2,429 74,813 Nelnet, Inc. Class A 3,434 150,615 OneMain Holdings, Inc. (NON) 2,695 66,971 SLM Corp. (NON) 20,270 245,267 Containers and packaging (0.4%) Owens-Illinois, Inc. (NON) 5,415 110,358 Diversified consumer services (0.3%) K12, Inc. (NON) 4,380 83,877 Diversified telecommunication services (0.5%) Cogent Communications Holdings, Inc. 2,059 88,640 Vonage Holdings Corp. (NON) 9,435 59,629 Electrical equipment (1.0%) AZZ, Inc. 1,275 75,863 EnerSys 919 72,546 Sensata Technologies Holding NV (NON) (S) 3,059 133,587 Electronic equipment, instruments, and components (1.3%) Belden, Inc. 705 48,779 Littelfuse, Inc. 626 100,104 Plexus Corp. (NON) 2,073 119,819 SYNNEX Corp. 861 96,380 Energy equipment and services (0.3%) Oil States International, Inc. (NON) 2,894 95,936 Equity real estate investment trusts (REITs) (5.6%) Agree Realty Corp. 1,551 74,386 Ashford Hospitality Trust, Inc. 7,833 49,896 Brandywine Realty Trust 4,299 69,773 CBL & Associates Properties, Inc. 4,325 41,261 Chesapeake Lodging Trust 3,185 76,313 Colony NorthStar, Inc. Class A 6,272 80,972 Community Healthcare Trust, Inc. 3,125 74,688 DiamondRock Hospitality Co. 7,920 88,308 Hersha Hospitality Trust 1,790 33,634 Investors Real Estate Trust (S) 5,830 34,572 LaSalle Hotel Properties 2,000 57,900 Lexington Realty Trust 10,776 107,544 LTC Properties, Inc. 1,068 51,157 National Health Investors, Inc. 1,540 111,850 Omega Healthcare Investors, Inc. 2,747 90,624 One Liberty Properties, Inc. 2,227 52,023 Ramco-Gershenson Properties Trust 3,029 42,467 Ryman Hospitality Properties 935 57,811 Select Income REIT 2,409 62,128 STAG Industrial, Inc. 3,320 83,066 Summit Hotel Properties, Inc. 8,097 129,390 Uniti Group, Inc. 5,443 140,702 Universal Health Realty Income Trust 456 29,412 Food and staples retail (0.4%) SpartanNash Co. 3,328 116,447 Food products (0.8%) Nomad Foods, Ltd. (United Kingdom) (NON) 7,805 89,367 Sanderson Farms, Inc. (S) 1,525 158,356 Gas utilities (0.5%) UGI Corp. 2,867 141,630 Health-care equipment and supplies (3.0%) DexCom, Inc. (NON) 573 48,550 Globus Medical, Inc. Class A (NON) 2,643 78,286 Halyard Health, Inc. (NON) 1,619 61,668 ICU Medical, Inc. (NON) 1,304 199,121 Integer Holdings Corp. (NON) 2,958 118,912 Penumbra, Inc. (NON) 2,130 177,749 Spectranetics Corp. (The) (NON) 2,718 79,162 STERIS PLC (United Kingdom) 1,688 117,248 Health-care providers and services (1.4%) Aceto Corp. 2,519 39,825 Envision Healthcare Corp. (NON) 447 27,410 HealthEquity, Inc. (NON) 1,265 53,699 HealthSouth Corp. 1,203 51,500 Landauer, Inc. 1,439 70,151 Molina Healthcare, Inc. (NON) 960 43,776 Premier, Inc. Class A (NON) 3,830 121,909 Health-care technology (1.5%) Evolent Health, Inc. Class A (NON) 11,790 262,917 Veeva Systems, Inc. Class A (NON) (S) 3,320 170,250 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) 1,430 90,605 Marriott Vacations Worldwide Corp. 1,423 142,200 Penn National Gaming, Inc. (NON) 7,766 143,127 Wyndham Worldwide Corp. 2,300 193,867 Household durables (1.3%) CalAtlantic Group, Inc. 2,405 90,067 Century Communities, Inc. (NON) 2,740 69,596 Ethan Allen Interiors, Inc. 1,513 46,373 LGI Homes, Inc. (NON) (S) 5,430 184,131 Independent power and renewable electricity producers (0.1%) Dynegy, Inc. (NON) 5,115 40,204 Insurance (2.0%) American Equity Investment Life Holding Co. 9,170 216,687 Amtrust Financial Services, Inc. 2,751 50,783 CNO Financial Group, Inc. 4,500 92,250 Employers Holdings, Inc. 4,432 168,194 Heritage Insurance Holdings, Inc. 4,328 55,269 Internet and direct marketing retail (0.4%) FTD Cos., Inc. (NON) 3,010 60,621 Groupon, Inc. (NON) (S) 13,535 53,193 Internet software and services (4.3%) 2U, Inc. (NON) (S) 3,445 136,629 Blucora, Inc. (NON) 7,130 123,349 Box, Inc. Class A (NON) (S) 5,520 90,031 Carbonite, Inc. (NON) 6,360 129,108 IAC/InterActive Corp. (NON) 2,740 201,993 Instructure, Inc. (NON) 5,629 131,719 J2 Cloud Services, LLC (S) 1,852 155,401 New Relic, Inc. (NON) 1,610 59,683 Shopify, Inc. Class A (Canada) (NON) 1,992 135,635 Stamps.com, Inc. (NON) 674 79,768 IT Services (0.9%) CACI International, Inc. Class A (NON) 1,440 168,912 Perficient, Inc. (NON) 4,953 85,984 Leisure products (0.8%) Brunswick Corp. 2,965 181,458 MCBC Holdings, Inc. 2,957 47,815 Life sciences tools and services (1.2%) Albany Molecular Research, Inc. (NON) 6,796 95,348 Cambrex Corp. (NON) 1,563 86,043 INC Research Holdings, Inc. Class A (NON) 1,529 70,105 VWR Corp. (NON) 3,424 96,557 Machinery (3.1%) Columbus McKinnon Corp./NY 4,525 112,311 Douglas Dynamics, Inc. 2,117 64,886 Greenbrier Cos., Inc. (The) (S) 5,397 232,611 Hillenbrand, Inc. 3,120 111,852 Standex International Corp. 1,015 101,652 Terex Corp. 2,809 88,203 Wabash National Corp. 4,144 85,739 Wabtec Corp. (S) 1,375 107,250 Marine (0.1%) Matson, Inc. 1,174 37,286 Media (0.7%) Liberty Media Corp.-Liberty SiriusXM Class C (NON) 2,300 89,194 Regal Entertainment Group Class A (S) 4,446 100,391 Metals and mining (1.1%) AK Steel Holding Corp. (NON) 6,170 44,362 Reliance Steel & Aluminum Co. 2,595 207,652 United States Steel Corp. 1,705 57,646 Mortgage real estate investment trusts (REITs) (1.4%) Apollo Commercial Real Estate Finance, Inc. 4,434 83,404 Chimera Investment Corp. 6,533 131,836 CYS Investments, Inc. 4,391 34,908 MFA Financial, Inc. 3,789 30,615 New Residential Investment Corp. 7,695 130,661 Multi-utilities (0.5%) Vectren Corp. 2,255 132,166 Oil, gas, and consumable fuels (2.5%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 7,589 91,447 Callon Petroleum Co. (NON) 7,523 99,003 Diamondback Energy, Inc. (NON) 736 76,334 Gulfport Energy Corp. (NON) 2,822 48,510 Northern Oil and Gas, Inc. (NON) 11,679 30,365 QEP Resources, Inc. (NON) 6,885 87,508 Ring Energy, Inc. (NON) 12,050 130,381 SRC Energy, Inc. (NON) 19,715 166,395 Paper and forest products (0.9%) Domtar Corp. 2,861 104,484 KapStone Paper and Packaging Corp. 7,179 165,835 Pharmaceuticals (2.5%) ANI Pharmaceuticals, Inc. (NON) 1,039 51,441 Aralez Pharmaceuticals, Inc. (Canada) (NON) (S) 9,831 21,038 Depomed, Inc. (NON) (S) 1,961 24,611 Horizon Pharma PLC (NON) 6,050 89,419 Jazz Pharmaceuticals PLC (NON) 621 90,126 Lannett Co., Inc. (NON) (S) 2,026 45,281 Medicines Co. (The) (NON) (S) 2,647 129,438 Pacira Pharmaceuticals, Inc. (NON) 2,373 108,209 Prestige Brands Holdings, Inc. (NON) 910 50,560 Sucampo Pharmaceuticals, Inc. Class A (NON) 4,619 50,809 TherapeuticsMD, Inc. (NON) 3,625 26,100 Zynerba Pharmaceuticals, Inc. (NON) 2,270 45,627 Professional services (1.1%) ICF International, Inc. (NON) 4,057 167,554 Navigant Consulting, Inc. (NON) 6,322 144,521 Real estate management and development (0.6%) RE/MAX Holdings, Inc. Class A 3,051 181,382 Semiconductors and semiconductor equipment (7.1%) Advanced Energy Industries, Inc. (NON) 3,412 233,927 Ambarella, Inc. (NON) 865 47,324 Cavium, Inc. (NON) 1,310 93,875 CEVA, Inc. (NON) 5,485 194,718 FormFactor, Inc. (NON) 13,844 164,051 Integrated Device Technology, Inc. (NON) 3,277 77,567 MaxLinear, Inc. Class A (NON) 5,875 164,794 MKS Instruments, Inc. 3,291 226,256 Monolithic Power Systems, Inc. 1,451 133,637 ON Semiconductor Corp. (NON) 7,213 111,729 Power Integrations, Inc. 1,352 88,894 Semtech Corp. (NON) 873 29,507 Silicon Laboratories, Inc. (NON) 861 63,327 Teradyne, Inc. 3,365 104,652 Tower Semiconductor, Ltd. (Israel) (NON) 9,975 229,924 Xperi Corp. 2,732 92,751 Software (2.6%) Fortinet, Inc. (NON) 2,345 89,931 Gigamon, Inc. (NON) 1,296 46,073 Proofpoint, Inc. (NON) 1,257 93,471 PROS Holdings, Inc. (NON) 3,435 83,093 QAD, Inc. Class A 2,640 73,524 RealPage, Inc. (NON) 3,285 114,647 ServiceNow, Inc. (NON) 1,085 94,905 Take-Two Interactive Software, Inc. (NON) 830 49,194 Tyler Technologies, Inc. (NON) 482 74,498 Zendesk, Inc. (NON) 1,838 51,538 Specialty retail (0.5%) American Eagle Outfitters, Inc. 6,105 85,653 Chico's FAS, Inc. 4,613 65,505 Technology hardware, storage, and peripherals (1.3%) Cray, Inc. (NON) 2,875 62,963 NCR Corp. (NON) 4,913 224,426 Super Micro Computer, Inc. (NON) 3,965 100,513 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. (S) 3,660 75,982 Oxford Industries, Inc. 861 49,301 Perry Ellis International, Inc. (NON) 3,765 80,872 Steven Madden, Ltd. (NON) 1,544 59,521 Wolverine World Wide, Inc. 2,489 62,150 Thrifts and mortgage finance (2.1%) BofI Holding, Inc. (NON) (S) 3,645 95,244 Federal Agricultural Mortgage Corp. Class C 2,560 147,379 HomeStreet, Inc. (NON) 3,790 105,931 Meta Financial Group, Inc. 1,982 175,407 Radian Group, Inc. 4,926 88,471 Tobacco (0.3%) Vector Group, Ltd. (S) 4,645 96,616 Trading companies and distributors (0.2%) Beacon Roofing Supply, Inc. (NON) 1,293 63,564 Total common stocks (cost $23,353,071) INVESTMENT COMPANIES (2.0%) (a) Shares Value Fifth Street Finance Corp. 35,986 $166,255 Hercules Capital, Inc. 5,891 89,131 Medley Capital Corp. 7,849 60,359 PennantPark Investment Corp. 17,525 142,654 Solar Capital, Ltd. 5,101 115,334 Total investment companies (cost $564,444) SHORT-TERM INVESTMENTS (10.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 2,584,123 $2,584,123 Putnam Short Term Investment Fund 0.87% (AFF) 414,073 414,073 Total short-term investments (cost $2,998,196) TOTAL INVESTMENTS Total investments (cost $26,915,711) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $29,155,292. (b) The aggregate identified cost on a tax basis is $26,944,792, resulting in gross unrealized appreciation and depreciation of $5,559,059 and $721,832, respectively, or net unrealized appreciation of $4,837,227. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $2,678,453 $3,890,671 $3,985,001 $6,692 $2,584,123 Putnam Short Term Investment Fund** 680,657 2,433,978 2,700,562 799 414,073 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,584,123, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,524,079. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,431,430 $— $— Consumer staples 460,786 — — Energy 825,879 — — Financials 5,621,052 — — Health care 4,094,272 — — Industrials 4,645,277 — — Information technology 5,696,461 — — Materials 2,151,405 — — Real estate 1,821,259 — — Telecommunication services 148,269 — — Utilities 314,000 — — Total common stocks — — Investment companies 573,733 — — Short-term investments 414,073 2,584,123 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
